DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. On pages 12-20 of the Remarks, Applicant argues that the “additional” limitations  “configured to compress blocks of complex range values to generate compressed blocks of range values” and “a radar data memory configured to store compressed blocks of range values generated by the signal processor” at least “improve the functioning of the radar system itself’ by providing the disclosed memory compression techniques for radar data that permit more radar data to be stored in radar data memory, thus allowing for increased resolution in the same amount of memory.  The argument is not persuasive.  Concerning the first element of the claimed radar system, the compression function is identified as reciting a mathematical concept, an abstract idea.  The claimed processor (or “circuitry” per claim 26, indicative of a processor) is merely used as a tool to implement the idea of compression itself and there is no improvement to the processor/circuitry. Concerning the other element of the claimed radar system, merely storing a result from the performance of an abstract idea in memory adds insignificant extra-solution activity to the judicial exception and such storage does not provide an improvement to the memory itself or the functioning of the radar system having such memory. As such, neither element of the claims (processor, memory) are an “additional element” that reflects an improvement in the functioning of a . 
	At pages 21-24 of the Remarks, Applicant argues that there is no teaching in Sherman for compressing “more than one” block of range values, citing portions of Sherman instead making reference to “a block” and “the block”.  The argument is not persuasive at least because it is clear from the disclosure of Sherman that the invention is described with reference to “a block” referring to one particular set of radar data. Clearly over the course of radar operation the system and method generate many sets of data, resulting in many blocks of range values which are compressed.  
	At pages 24-27 Applicant argues that there is no teaching that the compressed values of Sherman must be stored and no teaching or suggestion that the data bits would, or could be stored in memory or storage devices.  Applicant contends that Sherman teaches immediately transmitting the data bits representing the compressed blocks of range values and suggests that if the data must be stored, it would likely be in the ground locations, i.e. after transmission.  The argument is not persuasive.  As an initial matter, it is agreed that the data of Sherman would be stored at the ground locations after transmission.  It is observed that such ground based storage would meet the requirements of the claims which are directed to a “radar system” or “a method of compression of radar signals in a radar system, as there is nothing in the claims excluding the system from including both airborne and ground based components.  However separately, the argument that compressed data storage prior to transmission sequentially, and upon encoding the two, the values are then transferred.  This one example specifically implies at least that the first eight bit value is stored in a form of memory while awaiting encoding of the second value prior to transmission via radio frequency communications link ([0029]).  Sherman makes additional general disclosures that would imply to one of ordinary skill in the art that the data is first stored.  In addition to the explicit disclosure of memory and storage devices referenced in the rejection,  e.g. [0051] references the radio frequency “transfer of digital information from the airborne collection site to the one or more ground site”, indicating digital information is “collected” and “transferred”, both of which imply storage at the airborne platform.  As in [0048] cited in the rejection, for sets of digital data bits existing at one location to be “transferred” to another, it is implied to one of ordinary skill in the art looking to implement the disclosure that the bits are stored at least temporarily at each side of the transfer, particularly whereas the transfer is over a radio communications link and digital bits output by a computer processor are not in the form of RF signals.  

	On pages 27-29 Applicant argues concerning claims 11, 24, and 36 that Sherman “further fails to teach or suggest any further teaching that ‘such that a size of each compressed block is less than or equal to a specified size’”.  The argument is not persuasive as the cited portions of Sherman clearly show that the compressed blocks are equal to or less than a specified number of bits, i.e. “size”.
Claim Objections
Claim 23 is objected to because of the following informalities:  The amendment to claim 23 inadvertently removed the word “value” following “range”. Note claims 10 and 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 14, 16-24, 26, 28-36, and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 3, 8, 9, and 26, recite a processor (claims 1, 3, 8, 9) or circuitry (claim 26) configured to or for “compress(ing) blocks of complex range values”.  Similarly, claim 14 recites “compressing each block of range values”.  As such, the claims recite data compression, which is a mathematical concept and abstract idea. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
	The additional elements of claims 1, 3, 8, and 9 are a processor and “radar data memory”, and more generically in claim 26, “circuitry” for performing the judicial exception and storing the result.  This judicial exception is not integrated into a practical application because merely storing the compression result adds insignificant extra-solution activity to the judicial exception and the processor, memory, and “circuitry” amount to simply implementing the abstract idea on a computer. The method of claim 14 has an additional step of receiving blocks of complex range values generated from processing of digitized intermediate frequency signals, however this data gathering is also insignificant extra-solution activity and along with the indications in the claims that 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of receiving and storing by a processor and memory (or by “circuitry” per claim 26) represent insignificant extra solution activity and simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Regarding claims 4-7, 10, 11, 16-24, and 28-36 the claims provide various details of the exception and do not add any additional elements beyond the exception itself.
Regarding claims 39-42, the claims add a non-transitory computer readable medium with instructions for the processor to perform the compression, which does not integrate the abstract idea into a practical application as it is merely part of the computer implementation of the abstract idea and likewise does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 11, 14, 20, 23, 24, 26, 32, 35, 36, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (2007/0164894).
Regarding claims 1, 11, 26, and 36, Sherman discloses a radar system (Figure 2) comprising a signal processor (200; [0035]) configured to compress blocks of complex range values to generate compressed blocks of range values of a specified size (e.g. [0015], [0033]-[0035], [0040]).  Sherman discloses memory/storage ([0052]).  It is clear to one of ordinary skill in the art and implicitly disclosed that the data bits representing the compressed blocks of range values are stored in “radar data memory”, at least temporarily prior to transmission to a remote location (e.g. [0048]; the results of encoding, i.e. the compressed data must be stored).
Regarding claims 14 and 24, Sherman discloses the claimed method for compression using the system as referenced above concerning claim 1. Further, Sherman discloses that the complex range values are generated from processing digitized IF signals ([0025], [0032]).


Regarding claims 10, 23, and 35, Sherman discloses adding dither (zero padding, e.g. [0037]).
Regarding claim 39, Sherman discloses the claimed medium ([0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (2007/0164894) in view of Takeshima (2012/0220877).
Regarding claim 3, Sherman discloses a radar system (Figure 2) comprising a signal processor (200; [0035]) configured to compress blocks of complex range values to generate compressed blocks of range values of a specified size (e.g. [0015], [0033]-[0035], [0040]).  Sherman discloses memory/storage ([0052]).  It is clear to one of ordinary skill in the art and implicitly disclosed that the data bits representing the compressed blocks of range values are stored in “radar data memory”, at least temporarily prior to transmission to a remote location (e.g. [0048]; the results of encoding, i.e. the compressed data must be stored).

Regarding claim 40, Sherman discloses the claimed medium ([0052]).

Claims 13 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claims 1 and 26 above, and further in view of Brovko et al. (6,888,490).
Sherman discloses a receive channel configured to generate a digitized intermediate frequency (IF) signal (208, 210; [0025], [0032]) and a processor (214) coupled to the receive channel to receive the IF signal and process to generate range values. Sherman is not found to disclose a plurality of such receive channels.  Brovko discloses a related radar system employing a plurality of receive channels (Figure 3; column 1, lines 8-11).  It would have been obvious to one of ordinary skill in the art to modify the system of Sherman to employ a plurality of receive channels in order to increase the SAR frame length while correcting for the resulting ambiguities (e.g. column 1, lines 46-54; column 5, lines 11-27). 

Claims 16, 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claims 14, 20, and 26 above, and further in view of Takeshima (2012/0220877).
Sherman discloses compressing via entropy encoding such as Huffman coding ([0047]), but does not specify exponential Golomb compression. However, EG encoding is a well known alternative to Huffman coding. For example, Takeshima discloses data compression using Huffman or exponential Golomb coding as alternatives ([0073]).  It would have been obvious to one of ordinary skill in the art to select or substitute exponential Golomb coding for the compression of Sherman for conventional advantages in the art, e.g. efficiency, with predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646